DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the Amendment filed on 10/18/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/18/2021 has been entered.
As per instant Examiner Amendment, claims 1, 9-13, and 17-20 have been further amended.
Claims 1-20 have been examined and are pending in this application. Claims 1 and 13 are independent.
Claims 1- 20 are allowed.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Srinivasa, Chetan, Carlo (Reg. No. 62,978), and conducted a telephone interview on 10/22/2021. During the interview, the Examiner proposed an examiner amendment to the independent claims 1 and 13, reciting the detail algorithm of “second allocation of the resource,” for better clarity of the claims’ scope and subject matter of the claimed invention, and for putting the application in condition for allowance. Authorization for this Examiner’s Amendment was given by Mr. Srinivasa on 10/25/2021.  Mr. Srinivasa has agreed and authorized the Examiner to amend the independent claims 1 and 13, and necessary amendment to the dependent claims 9-12 and 17-20 due to the amendment of their base claims.
Amendments to the Claims:
Replacing Claims 1, 9-13, and 17-20 as following:
1.  (Currently Amended) A method for resource appropriation in a multi-tenant computing environment, the method comprising: 
(a)  assigning, by a server, a first allocation of resource tokens to an application of a plurality of applications in a multi-tenant computing environment, the resource tokens corresponding to access privileges to a plurality of resources of the multi-tenant computing environment allocated for use by the application to execute the application, and the multi-tenant computing environment receiving a plurality of requests from a plurality of clients for the plurality of applications; 
(b)  monitoring, by the server, requests executed by the application using the resource tokens and the plurality of resources corresponding to the resource tokens, the requests received by one or more clients of the plurality of clients; 

(d)  generating, by the server, a risk model to identify a risk score for the application using the request characteristics and the execution characteristics; 
(e)  generating, by the server, a value model to identify a value score for the application using properties of the application and properties of the one or more clients of the plurality of clients that generated the requests, the value score being a different type of score than the risk score, and the properties of the one or more clients including an importance score for a respective client; and
(f)  determining, by the server, a second allocation of the resource tokens for the application, wherein (1) the second allocation increases in comparison to the first allocation responsive to an increase in the value score provided by the value model, or (2) the second allocation decreases in comparison to the first allocation responsive to an increase in the risk score.

type of the respective client, and a resiliency profile for the respective client.  

9.  (Currently Amended) The method of claim 1, wherein (f) further comprises dynamically increasing the second allocation of resource tokens for the application responsive to the increase in the value score provided by the value model.

10.  (Currently Amended) The method of claim 1, wherein (f) further comprises dynamically decreasing the second allocation of resource tokens for the application responsive to the increase in the risk score provided by the risk model.

11.  (Currently Amended) The method of claim 1, further comprising:
	determining, by the server, that the risk score for the application is less than a risk threshold for the multi-tenant computing environment; and 
	modifying, by the server, the second allocation of resource tokens for the application responsive to the determination.  

12.  (Currently Amended) The method of claim 1, further comprising:
	determining, by the server, that the value score for the application is greater than a value threshold for the multi-tenant computing environment; and 
	modifying, by the server, the second allocation of resource tokens for the application responsive to the determination.  

13.  (Currently Amended) A system for resource appropriation in a multi-tenant computing environment, the system comprising: 
	a server comprising one or more processors, coupled to memory, the server configured to: 
assign a first allocation of resource tokens to an application of a plurality of applications in a multi-tenant computing environment, the resource tokens corresponding to access privileges to a plurality of resources of the multi-tenant computing environment allocated for use by the application to execute the application, and the multi-tenant computing environment receiving a plurality of requests from a plurality of clients for the plurality of applications; 
monitor requests executed by the application using the resource tokens and the plurality of resources corresponding to the resource tokens, the requests received by one or more clients of the plurality of clients; 
determine metrics corresponding to the requests executed by the application, the metrics comprising characteristics of the requests and characteristics of execution by the application; 
generate a risk model to identify a risk score for the application using the request characteristics and the execution characteristics; 
generate a value model to identify a value score for the application using properties of the application and properties of the one or more clients of the plurality of clients that generated the requests, the value score being a different type of score than the risk score, and the properties of the one or more clients including an importance score for a respective client; and
, wherein (1) the second allocation increases in comparison to the first allocation responsive to an increase in the value score provided by the value model, or (2) the second allocation decreases in comparison to the first allocation responsive to an increase in the risk score.

18.  (Currently Amended) The system of claim 13, wherein the server is further configured to:
	dynamically decrease the second allocation of resource tokens for the application responsive to the increase in the risk score provided by the risk model.

19.  (Currently Amended) The system of claim 13, wherein the server is further configured to:
	determine that the risk score for the application is less than a risk threshold for the multi-tenant computing environment; and 
	modify the second allocation of resource tokens for the application responsive to the determination.  

20.  (Currently Amended) The system of claim 13, wherein the server is further configured to:
	determine that the value score for the application is greater than a value threshold for the multi-tenant computing environment; and 
	modify the second allocation of resource tokens for the application responsive to the determination.
Response to Arguments/Remarks
Claims 1-20 are allowed over priorart.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art, as previously recited, Mikheev  (US 2016/0134619) is generally directed to technique for single sign-on support access to tenant accounts in a multi-tenant service platform involving a proxy user account in an identity provider for a tenant account on the service platform having security metadata associated therewith, mapping in the identity provider maps a support user to a proxy user identifier, a corresponding security endpoint in the service platform and mapping of the proxy user account identifier to the tenant account and security metadata. The identity provider authenticates a request to access the tenant account on the service platform, obtains the security credentials for the proxy user identifier, and sends a security assertion with the proxy user identifier and the security metadata to the security endpoint. The endpoint receives and validates the security assertion against the mapping for the proxy user identifier to the tenant account and the security metadata in the service platform, and 
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 10/18/2021, for consideration of an allowance, none of Mikheev and Jalisatgi, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claims 1 and 13. For example, none of the cited prior art teaches or suggest the steps of assigning  a first allocation of resource tokens to an application of a plurality of applications in a multi-tenant computing environment;  monitoring requests executed by the application using the resource tokens and the plurality of resources corresponding to the resource tokens; determining  metrics corresponding to the requests executed by the application;  generating a risk model to identify a risk score for the application using the request characteristics and the execution characteristics; generating a value model to identify a value score for the application using properties of the application and properties of the one or more clients of the plurality of clients that generated the requests, the value score being a different type of score than the risk score, and the properties of the one or more clients including an importance score for a respective client; and determining a second allocation of the resource tokens for the application, wherein (1) the second allocation increases in comparison to the first allocation responsive to an increase in the value score provided by the value model, or (2) the second allocation decreases in comparison to the first allocation responsive to an increase in the risk score, as a whole with the remaining limitations that is recited in claim 1.
Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 13, the claim is directed to a system, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 13 is also considered allowable for the same reason set forth above for claim 1.
As to claims 2-12 and 14-20, the claims are dependent from claims 1 or 13 respectively, and are considered allowable.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439